DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2017/0003811 A1, hereinafter referred as “Lu”).
 	Regarding claim 9, Lu discloses a system, comprising: 
 	a plurality of strain sensors (Fig. 3 and ¶0039 discloses a plurality of bridge-type strain sensors from 230-6 to 230-10); 
 	a plurality of transmission lines (330, 340) on which a signal (Vin, GND) can be transmitted to each strain sensor of the plurality of strain sensors (Figs. 5-6, ¶0072 discloses a bridge may have two driving input terminals Vin and GND), each of the plurality of transmission lines being shared by a first portion of the plurality of strain sensors (Figs. 3, 5 and 6 illustrate input lines 330 and 340 are shared by bridge type strain sensors 230-6 and 230-7); 
 	a plurality of receive lines (Vout1, Vout2) on which information can be received from each strain sensor of the plurality of strain sensors (Figs. 5, 6, ¶0058 and ¶0070 discloses first common output line 310 and second common output line 320 connected to the bridge type strain sensors 230 on which output signals according to the difference in voltages are outputted), each of the plurality of receive lines being shared by a second portion of the plurality of strain sensors (Figs. 3, 5 and 6 illustrate output lines 310 and 320 are shared by bridge type strain sensors 230-9 and 230-10); and 
 addressing circuitry (GIP circuit 270 including a second part 272) configured to selectively activate each of the plurality of strain sensors (230-6 to 230-10) (Figs. 3, 6 ¶0040 and ¶0061 discloses a shift register function of the GIP circuit may realize a scanning operation mode of the bridge-type strain sensors) to transmit information on a corresponding common receive line in response to receiving a control signal (Figs. 5, 6 and ¶0051 discloses a first control terminal 355 of the first switch unit 350 may receive a first control signal Gn to control the switch-on and switch-off of the first output terminal 231 and the second output terminal 232).

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Miyajima (US 2018/0164168 A1, hereinafter referred as “Miyajima”) and in further view of Seomoon et al. (US 2020/0058711 A1, hereinafter referred as “Seomoon”).
	Regarding claim 10, Lu doesn’t explicitly disclose the system of claim 9, wherein the plurality of strain sensors and the addressing circuitry reside on an integrated circuit (¶0034 discloses the input device 140 including one or more bridge-type strain sensors may be an integrated part of the display panel; and ¶0041 discloses a gate electrode driving circuit, namely, a GIP circuit, may be directly integrated into the display panel), 
 	Lu doesn’t explicitly disclose the system further including: a plurality of pads residing on the integrated circuit and having a number insufficient for operating multiple strain sensor.
 	However, in a similar field of endeavor, Miyajima discloses a plurality of pads residing on the integrated circuit (Fig. 1 and ¶0036 discloses Wheatstone bridge 3 is connected to a power supply terminal 4, a ground terminal 5 and output terminal 7 disposed on the silicon single-crystal substrate 1).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu for the purpose of outputting signals from the strain sensor to processing circuitry.
 	Lu as modified doesn’t explicitly disclose a plurality of pads… having a number insufficient for operating multiple strain sensor.	
 	However, in a similar field of endeavor, Seomoon discloses the system further including: a plurality of pads… having a number insufficient for operating multiple strain sensor (Fig. 8 and ¶0174 discloses the force sensing unit 330 applies a driving voltage to the driving line through the driving lead line of the first flexible circuit board 530 and the driving pad of the first force sensor 510, and senses current values or voltage values from the sensing lines RL1 to RL5 through the sensing lines RL1 to RL5 connected to the sensing pads, thereby sensing the force applied to the force sensing cells CE1 to CE8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lu for the purpose of decreasing the form factor of the substrate that resides the strain sensors. 	
 	Regarding claim 11, Lu doesn’t explicitly disclose the system of claim 10, wherein the integrated circuit includes a silicon substrate having a (110) orientation.
 	However, in a similar field of endeavor, Miyajima discloses wherein the integrated circuit includes a silicon substrate having a (110) orientation (Fig. 1 and ¶0036 discloses the Wheatstone bridge 3 is connected to a power supply terminal 4 and a ground terminal 5 and is configured so that directions of current flowing in the four bridge resistors Rv1, Rv2, Rh1, and Rh2 may be a <110> direction of the silicon single-crystal substrate 1 and a direction perpendicular to the <110> direction. It is to be noted that the silicon is cubic crystal).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu since a silicon wafer ((110) silicon wafer) having a crystal plane orientation (110) has preferable characteristics that its ID/VSD (inner conductance) is improved to substantially triple as compared with that in a regular (100) silicon wafer.

6. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Homer et al. (US 2011/0075387 A1, hereinafter referred as “Homer”).
	Regarding claim 12, Lu doesn’t explicitly disclose the system of claim 9, wherein a third portion of the plurality of strain sensors has a first orientation and a fourth portion of the plurality of strain sensors has a second orientation at a nonzero acute angle from the first orientation.
	However, in a similar field of endeavor, Homer discloses wherein a third portion of the plurality of strain sensors has a first orientation and a fourth portion of the plurality of strain sensors has a second orientation at a nonzero acute angle from the first orientation (Fig. 1 and ¶0016 discloses each strain gauge 110 has a different orientation within the chip 100 to enable measurement of strains in multiple different directions… a first strain gauge 110 is aligned with an x direction, a second strain gauge 110 is aligned with a y direction, and a third strain gauge is aligned with a diagonal direction that forms an angle (e.g., 45°) with each of the x and y directions).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu for the purpose of enabling measurement of strains in multiple different directions.

8. 	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Smith et al. (US 2016/0048266 A1, hereinafter referred as “Smith”).
	Regarding claim 13, Lu doesn’t explicitly disclose the system of claim 9, further comprising: at least one temperature sensor corresponding to the plurality of strain sensors.
 	However, in a similar field of endeavor, Smith discloses at least one temperature sensor corresponding to the plurality of strain sensors (¶0014, ¶0069 and claim 1 discloses a first temperature sensor may be thermally coupled to the first strain sensor and a second temperature sensor may be thermally coupled to the second strain sensor).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu so that the temperature of the first sensor can be used to calibrate the strain output of the first sensor and the measured temperature of the second sensor can be used to calibrate the strain output of the second sensor (¶0069).
	Regarding claim 14, Lu doesn’t explicitly disclose the system of claim 9, wherein the information includes temperature information and strain information.
 	However, in a similar field of endeavor, Smith discloses wherein the information includes temperature information and strain information (¶0111 and ¶0113 discloses to compensate for changes in temperature, a current can be injected as described with respect to FIG. 5A-5B. In response, the differential voltage Vdiff will rise in accordance with Equation 4. In this manner, the change in resistance (as a result of temperature) of the strain-sensitive films 212, 222 can be calculated).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu so that the temperature of the first sensor can be used to calibrate the strain output of the first sensor and the measured temperature of the second sensor can be used to calibrate the strain output of the second sensor (¶0069).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692